Order entered January 7, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01130-CV

                  IN THE INTEREST OF J.A.R. AND L.S.R., CHILDREN

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-21760

                                             ORDER
       Before the Court is appellant’s January 6, 2020 motion for an extension of time to file her

brief on the merits. We GRANT the motion. We ORDER the brief tendered to this Court by

appellant on January 6, 2020 filed as of the date of this order.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE